PER CURIAM.
Respondent Dan D. Ball, a licensed and practicing lawyer, on September 22, 1971, was adjudged guilty of willfully and knowingly filing with the Internal Revenue Service false and fraudulent income tax returns for the calendar years 1963, 1964, 1965 and 1966. 26 U.S.C. § 7201. He was fined a total of $30,000 and sentenced to confinement for a period of one year and one day. However, he was placed on probation for five years upon certain conditions, one of which was that he must not assist or advise anyone in state or federal tax matters.
The Kentucky State Bar Association instituted proceedings seeking disbarment. A trial committee, acting pursuant to the rules of this court which were in force and effect (RCA 3.330) at the time of the offenses and Ball’s conviction (but are no longer applicable), recommended that respondent be suspended from the practice of law for a period of three years. The Board of Governors of the Kentucky State Bar Association concurred in that recommendation.
Ball insists that the penalty is not justified and calls our attention to the testimony of various witnesses which indicates that he is a man of good character and that he was mentally depressed at the time of the legal infractions. It appears to us that those acting for the Bar Association took that evidence into consideration and that the recommendation should be accepted.
Ball has been under suspension since January 20, 1972, pursuant to an order of this court in preliminary proceedings in this disciplinary action. It is ordered that he remain suspended from the practice of law in this Commonwealth until January 20, 1975, after which time he may apply for reinstatement as provided by RCA 3.-510. It is further ordered that respondent be required to pay the costs of this proceeding.